IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                       __________________

                                          No. 95-40811
                                      USDC No. B-94-CV-330
                                       __________________


GEORGE RODRIGUEZ, SR.; JOSE
RODRIGUEZ; HORTENCIA RODRIGUEZ,

                         Plaintiffs-Appellants,

versus

UNITED STATES OF AMERICA; LISA
GRIFFIS, Deputy U.S. Marshal; RAY
PREWETT, President, Valley AG
Insurance Service, Incorporation;
HERB HOOT, Insurance Coordinator,
Valley AG Insurance Service,
Incorporation; JANET RENO, U.S.
Attorney General; DEPARTMENT OF
JUSTICE; DRUG ENFORCEMENT ADMINISTRATION;
U.S. MARSHAL SERVICE; VALLEY AG INSURANCE
SERVICE,

                         Defendants-Appellees.



                                   ----------
                    Appeal from the United States District Court
                         for the Southern District of Texas
                                   ----------
                                   March 5, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

         George Rodriguez, Sr., appeals from the district court's entry of summary judgment for

the defendants in a suit filed by Rodriguez and two other plaintiffs challenging a civil forfeiture.

See Fed. R. App. P. 3(c). Rodriguez has filed a request with this court for leave to proceed in

forma pauperis (IFP) on appeal. To prevail upon his IFP motion, Rodriguez must demonstrate

   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
                                           No. 95-40811
                                                -2-

that he is a pauper and that he will present a nonfrivolous issue on appeal. See Carson v. Polley,

689 F.2d 562, 586 (5th Cir. 1982). Rodriguez challenges the seizure of an insurance policy,

arguing that he was entitled to notice and a hearing prior to the cancellation of the policy and that

the policy was improperly cancelled prior to entry of the order of civil forfeiture. This is not a

nonfrivolous issue for appeal. See magistrate judge's report of June 20, 1995. Accordingly, the

motion to proceed IFP on appeal is DENIED and the APPEAL is DISMISSED. See 5th Cir. R.

42.2.